Citation Nr: 1746800	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-24 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a prostate disability, other than prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to September 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a September 2015 decision, the Board denied the Veteran's claim for service connection for liver problems.  At that time, the Board remanded his claim for service connection for benign prostatic hyperplasia (BPH) to the Agency of Original Jurisdiction (AOJ) for further development.

In September 2016, the Board denied service connection for prostate cancer and remanded the current claim for additional development.  

As noted in September 2016, the issue of entitlement to service connection for a sleep disorder, including as due to service-connected tinnitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action to include, if warranted, providing the appropriate forms to the Veteran.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed to comply with the September 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran reports that he set foot in Vietnam when he travelled via aircraft from the USS TICONDEROGA.  The January 2017 Defense Personnel Records Information Retrieval System (DPRIS) response is negative.  However, it is limited to the December 1, 1968 to September 19, 1969 command history for the USS TICONDEROGA.  

The May 2010 PIES report shows that the Veteran also served aboard the USS TICONDEROGA when it visited official waters in the Republic of Vietnam on several occasions between January 25, 1968 to July 23, 1968.  Another DPRIS history search for the USS TICONDEROGA from January 25, 1968 through July 23, 1968 is needed to determine whether the ship docked in the Republic of Vietnam or otherwise sent personnel there via aircraft as reported by the Veteran.  See also Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).

Then, the Veteran was not afforded a VA urology examination or a medical opinion as instructed.  The Board notes that the Veteran twice refused the examination and has not provided good cause for doing so.  Nonetheless, the duty to assist regulation pertains to providing "medical examinations or obtaining medical opinions."  38 C.F.R. § 3.159(c)(4) (2016) (emphasis added).  In the circumstances of this case, the Board finds that a VA medical opinion should be obtained as instructed below to fulfill VA's duty to assist and substantially comply with the September 2016 remand instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Atlanta, Georgia since February 27, 2017.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  Obtain the Veteran's personnel file.  

3.  Determine if the USS TICONDEROGA sent personnel via aircraft to Vietnam, docked or otherwise sent personnel to the Republic of Vietnam at any time from January 25, 1968 through July 23, 1968.  Search and/or contact all available sources, such as the ship's deck logs for all dates from January 25, 1968 through July 23, 1968 when the service department reports that the USS TICONDEROGA was in the official waters of the Republic of Vietnam. 

If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim. Document all efforts in the claims file.

4.  Then following completion of the above development, determine whether Agent Orange exposure has been demonstrated.  If so, clearly direct the VA physician to consider Agent Orange as an in-service injury or event in the instructions for the requested medical opinion.  

5.  After completing the instructions above, contact an appropriate clinician for a VA medical opinion.  The clinician should conduct a complete review of the electronic claim folder. 

(a) Is it at least as likely as not that any prostate disability present since 2010 is the result of a disease or injury in active service, or had its onset in such service, including if applicable, his exposure to Agent Orange?

(b) The examiner should provide comprehensive reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms and the September 2009-December 2015 private urology records noting prostatitis (March and April 2010, January 2011), BPH (September 2010 and March and December 2015), prostatism (July 2011 and January 2012) and benign prostatic hyperplasia (in the February 2016 VA outpatient records). 

(c) The examiner is advised that the Veteran is competent to report symptoms and observable history. 

(d) The absence of evidence of treatment for prostate symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

6.  If any benefit remains denied, issue a supplemental statement of the case. Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

